DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 8, 9, 13-17 and 20-22 are objected to because of the following informalities:  The filed amended claims, specifically instant independent claims 1 and 16, on 03 February 2022 improperly re-introduced previously removed limitations by the Applicant in the amendment to the claims filed 28 July 2021.  In the interest of compact production, the limitations: “wherein the at least one source sensor is configured to isolate or block ambient ultrasonic sound;” will not be considered and/or examined in this Office Action.  Appropriate correction is required in any subsequent amendment to the pending claims.

Response to Arguments
Applicant's arguments filed 03 February 2022 have been fully considered but they are not persuasive. Applicant continues to argue that since the Baliga reference employs processing that includes determinations of a sound pressure level (SPL) and compares these to preset/predetermined threshold at a decision points, and that, because of this, Baliga fails to disclose the limitations recited in instant independent claims 1 and 16, and further alleges that the Examiner improperly reconstructed the operation of the Baliga system in light of Applicant’s invention, and is not clear how one of ordinary skill in the art would be motivated to alter the multi-decision point system of Baliga that requires use of threshold values, thus allegedly, the .
The instant claims do not recite/place any limitations regarding the processing (i.e. calculations) performed by the “processor” in relation to the detected/not detected ultrasonic sounds with their associated frequencies by the “at least one source sensor” and/or the “at least one ambient sensor.”  In fact, the claims only recite/require that ultrasonic sounds are actually detected, or not detected, by the “at least one source sensor and/or the “at least one ambient sensor.”  At a fundamental level, the sensors of Baliga (at least one source sensor (2) and at least one ambient sensor (2a, 2b, 2c, 2d) inherently detect/not detect the recited ultrasonic sounds and their associated frequencies, which, again, is all that the instant claims require regarding the determination of any leak(s) in a component.  Baliga clearly discloses in para 0018 and 0019 “Regardless of the acoustic sensor type…..the analog signal generated by the microphone or piezoelectric sensor 2 is converted to a digital signal by an external analog to digital convertor (ADC) 3” and “four acoustic microphones or piezoelectric sensors 2a, 2b, 2c, 2d as acoustic sensing elements” which are also create analog signals which are digitized via the ADC.   Thus, as stated previously, all the acoustic sensors disclosed by Baliga inherently detect/not detect ultrasonic sounds with associated frequencies, measuring/detecting the analog/physical sound, and generate the associated analog signals, then subsequently digitized for processing by the processor, which is all the instant claimed invention requires regardless of any subsequent processing by the processor.  As such, any processing/calculations can be used/performed .






Claim Rejections - 35 USC § 103
In the event event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 13, 14, 16, 17 and 20 under 35 U.S.C. 103 as being unpatentable over U.S. 2014/00055958 to Baliga.  Baliga discloses a system and method for the ultrasonic detection of a leak of a component (see entire reference) having all the recited elements and/or method steps, including: detecting whether or not an ultrasonic sound is present in the vicinity of the component with at least one source sensor (2 and/or 2a-d), wherein the at least one source sensor is positioned and configured to detect the ultrasonic sound emitted from the component (i.e. valve, steam trap, bearing friction) when a leak is present in the component; also detecting whether or not another ultrasonic sound is present in an area spaced from the component with at least one ambient sensor (2 and/or 2a-d), wherein the at least one ambient sensor is spaced from the component and the at least one source sensor (i.e. they cannot occupy the same exact physical location and are inherently spaced from one another and the component, and the claims of Baliga do not require any specific locations of the source and ambient sensors relative to the component, and thus would function identically to the claimed invention) and is positioned and not due to a leak in the component, see paras 0019, 0030 and 0045), thus, based on Baliga’s disclosure and Fig. 4, logically and obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to perform the leak detection determination of the component by, for example, at least one ambient sensor (2d) would be only capable of detecting an ultrasonic sound having a frequency of substantially 55 kHz (which is due/tied/directed to a nuisance sound and not due/tied/directed to a leak of the component), and at least one ambient sensor (2c), only being not due to a leak in a/the component), having a different frequency of 55 kHz, which is detected by at least one ambient sensor (2d), the ANN and processor will determine that a leak is present in the component (thus meeting all limitations recited in instant independent claim 1 and almost all of instant independent claim 16); and issuing an alarm (24) in response to a/the determination of a leak is present in the component, the alarm being operatively coupled to the processor (thus now meeting all the limitations recited in instant independent claim 16 and instant dependent claim 8 and 17); wherein the at least one source sensor is a microphone (paras 0014-0019) as recited in instant dependent claim 2); wherein the at least one source sensor is located adjacent (note: the term/phrase “located 
Claims 9, 15, 21 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/00055958 to Baliga as applied to claims 1, 8, 13, 14 above, and further in view of U.S. 2013/0049968 to Fleury et al.  Baliga discloses a system and method for the ultrasonic detection of a leak of a component having all of the elements, functionality and associated method steps stated previously, including operating an alarm in response to a determination a leak is present, as well as operating the at least one source sensor and at least one ambient sensor periodically (para 0034).  However, Baliga does not explicitly disclose that the alarm is on a remote device (i.e. located separately and away from the system) as recited in instant dependent claims 9 and 12, or wherein the detecting of a leak in the component by the sensors are performed at predetermined periodic intervals , as recited in instant dependent claims 15 and 21, or wherein .
In addition to the aforementioned knowledge of one having ordinary skill in the art as of the effective filing date of the instant invention, Fleury et al. disclose a leak detection system (see entire reference) which discloses leak detectors/sensors (74) transmitting alarms/alerts over a network (22) to a remote computer/host (20) (see Fig. 18, for example, and paras 0052, 0058, 0059, 0108), and wherein the leak detection system may be configured to detect leaks at all times, however, to preserve battery life, the system may also be configured to awaken (i.e. sleep/wake functions) on timed intervals to monitor potential leaks in the system.  For example, the, the system may be configured to awaken on 5-miunte or 10 minute intervals, or only at .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/00055958 to Baliga as applied to claims 1 and 3 above, and further in view of U.S. 2009/0013764 to Gayle.  Baliga discloses a system and method for the ultrasonic detection of a leak of a component having all of the elements, functionality and associated method steps stated previously. Baliga does not explicitly disclose that the system includes a cover to cover the at least one source sensor and isolate the at least one source sensor from ambient sounds, as recited in instant dependent claim 4.  One of ordinary skill in the art as of the effective filing date of the instant invention is well aware that shielding/protecting/isolating via a physical barrier/cover associated with sound sensors from sounds within the ambient environment, which are not related to the desired sound detection, that is, as in the instant case, Baliga clearly indicates an embodiment of employing four ambient sound sensors (2a-d) having detection frequencies specifically targeted to ambient nuisance noises/sounds, which are not sound frequency(ies) related to sounds generated by the leaking component.  Thus, one of ordinary skill in the art as of the effective filing date would obviously choose to isolate/cover the at least one source sensor to further insulate/isolate the at least one source sensor from even more/additional nuisance sounds having frequencies not related to a leak of the component, instead of employing even more than four ambient sensors, which would increase cost and complexity of the system disclosed by Baliga.  Gayle discloses a system for leak detection (see entire reference) from a component (vehicle) employing a shield/cover/frame (4) to help shield the sensors (12) positioned on silhouette (6) from ambient ultrasonic noise in the environment.  It would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to employ a shield/cover over the at least one source sensor from ambient sounds, as taught by Gayle, modifying the system of Baliga, thus providing protection from nuisance/ambient sounds .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 



/JOHN FITZGERALD/Primary Examiner, Art Unit 2861